This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                                   No. 30,837

 5 ERIC MUNOZ,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF CHAVES COUNTY
 8 Freddie J. Romero, District Judge

 9   Gary K. King, Attorney General
10   Margaret E. McLean, Assistant Attorney General
11   Joel Jacobsen, Assistant Attorney General
12   Santa Fe, NM

13 for Appellee

14   The Law Office of the Public Defender
15   Jorge A. Alvarado, Chief Public Defender
16   Nina Lalevic, Assistant Appellate Defender
17   Santa Fe, NM

18 for Appellant

19                                 MEMORANDUM OPINION

20 VIGIL, Judge.
 1   {1}   This matter comes before the Court on remand from our Supreme Court for

 2 further consideration of our prior decision to affirm in light of State v. Montoya, 2013-

 3 NMSC-020, 306 P.3d 426. After considering the impact of Montoya, we assigned this

 4 case to the summary calendar and proposed to conclude that Defendant’s convictions

 5 for aggravated battery with a deadly weapon and shooting at or from a motor vehicle

 6 violated his constitutional right to be free from double jeopardy. The State has filed

 7 a memorandum in opposition, which we have considered. We remain unpersuaded

 8 and reverse.

 9 I.      BACKGROUND

10   {2}   Convicted of aggravated battery, conspiracy to commit aggravated battery, and

11 shooting at or from a motor vehicle, Defendant appealed to this Court. [CN 1-2] We

12 affirmed, after denying Defendant’s motion to add the argument that his convictions

13 for aggravated battery and shooting at or from a motor vehicle violated double

14 jeopardy. [CN 2] We denied the motion on the basis that State v. Dominguez, 2005-

15 NMSC-001, ¶¶ 17-21, 137 N.M. 1, 106 P.3d 563, overruled by Montoya, 2013-

16 NMSC-020, ¶ 7, held that convictions for aggravated battery and shooting at or from

17 a motor vehicle arising from unitary conduct does not violate double jeopardy. [May

18 2, 2011 Opinion, pp. 5-6] The Supreme Court then granted Defendant’s petition for


                                               2
 1 a writ of certiorari on the double jeopardy issue and held a decision in abeyance

 2 pending its disposition in Montoya. [CN 2] The Supreme Court then issued its opinion

 3 in Montoya, quashed the writ of certiorari, and remanded the case to us for further

 4 proceedings in light of Montoya. [CN 2]

 5 II.     DISCUSSION

 6   {3}   We recently addressed the impact of Montoya on the double jeopardy issue

 7 presented in this case and in State v. Rudy B., No. 27,589, mem. op. ¶¶ 2, 4 (N.M. Ct.

 8 App. May 8, 2014) (non-precedential), and we reach the same conclusion here as we

 9 did in Rudy B. Montoya holds that unitary conduct resulting in convictions for both

10 manslaughter and shooting at or from a motor vehicle causing great bodily harm

11 violates double jeopardy. 2013-NMSC-020, ¶¶ 52, 54. In doing so, Montoya states,

12 “[w]e hold that current New Mexico jurisprudence precludes cumulative punishment

13 for both crimes, and we therefore overrule State v. Gonzales, [1992-NMSC-003,] 113

14 N.M. 221, 824 P.2d 1023 . . ., and the cases that have followed it, including the

15 divided opinion[] in . . . Dominguez.” Montoya, 2013-NMSC-020, ¶ 2. From this

16 statement, the State continues to make the same argument it did in Rudy B.

17 Specifically, the State argues that because Montoya did not specifically overrule that

18 part of Dominguez, which holds that convictions for shooting at or from a motor


                                             3
 1 vehicle and aggravated battery do not violate double jeopardy, Dominguez still

 2 governs here. [MIO 9-13].

 3   {4}   We acknowledged in our calendar notice that while the precise scope of

 4 Montoya’s overruling of Dominguez is certainly unclear, we conclude that Montoya’s

 5 reasoning also invalidates Dominguez’s holding that unitary conduct resulting in

 6 convictions for both aggravated battery and shooting at or from a motor vehicle does

 7 not violate double jeopardy. [CN 6-7] As in Rudy B., we therefore remain unpersuaded

 8 that Dominguez controls this case.

 9 CONCLUSION

10   {5}   For the foregoing reasons and those stated in our calendar notice, Defendant’s

11 conviction for aggravated battery is reversed, and the case is remanded for that

12 conviction to be vacated and for Defendant to be resentenced.

13   {6}   IT IS SO ORDERED.

14                                                ______________________________
15                                                MICHAEL E. VIGIL, Judge

16 WE CONCUR:


17 ___________________________________
18 MICHAEL D. BUSTAMANTE, Judge



                                              4
1 ___________________________________
2 CYNTHIA A. FRY, Judge




                                  5